By JUDGE ROSEMARIE ANNUNZIATA
The matter before the Court is plaintiff Deborah K. Potter’s motion to compel the production of documents pursuant to her Request for Documents Numbers 11 and 12. Defendant William A. Hazel, Inc., admits that a report was prepared by the Company after the accident, together with photographs, but contends they are not subject to discovery on the ground they were prepared in anticipation of litigation. The relevant Requests are as follows:
11. All photographs, drawings, plats, police or other reports, witness statements, diagrams, etc., of the scene, of the incident or concerning the incident about which you complain.
12. All photographs, drawings, or other graphic depictions of any object, thing, or entity you allege played a material role in this incident.
The document and photographs in question appear to have been prepared by the defendant as a matter of course. As noted by the Hazel Company Safety Officer, Gerald C. Naquen, in the affidavit submitted on behalf of the defendant, "Whenever a Hazel Company vehicle is *409involved in an automobile accident, [Naquen] directs company employees to conduct an investigation be conducted [sic] as soon after the accident as possible." Affidavit of Gerald C. Naquen, November 16, 1989. Nothing before the Court supports the conclusion that the documents were requested or guided by an attorney, and the mere possibility that litigation would arise is insufficient to bar discovery of the documents requested in this case. See Miles v. Bell Helicopter, 385 F. Supp. 1029 (N.D. Ga. 1971); Thomas Organ Co. v. Jodranska Slobodna Plovidba, 54 F.R.D. 367 (N.D. Ill. 1972). To preclude discovery of documents which are only hypothetically associated with a prospective claim does not serve the purpose of discovery which is to facilitate the free flow of information so that justice is more likely to be served. Accordingly, the requested documents shall be produced no later than December 20, 1989.